Name: 92/625/EEC: Council Decision of 21 December 1992 on the provisional application of agreements between the European Economic Community and certain third countries on international trade in textiles
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs;  leather and textile industries;  international trade
 Date Published: 1992-12-31

 Avis juridique important|31992D062592/625/EEC: Council Decision of 21 December 1992 on the provisional application of agreements between the European Economic Community and certain third countries on international trade in textiles Official Journal L 410 , 31/12/1992 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 20 P. 0191 Swedish special edition: Chapter 11 Volume 20 P. 0191 COUNCIL DECISION of 21 December 1992 on the provisional application of agreements between the European Economic Community and certain third countries on international trade in textiles (92/625/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community agreements on trade in textile products with certain third countries; Whereas these agreements should be applied on a provisional basis from 1 January 1993, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the partner countries, HAS DECIDED AS FOLLOWS: Sole ArticleThe agreements and protocols on the trade in textile products with third countries, a list of which is annexed, shall be applied on a provisional basis from 1 January 1993, pending their formal conclusion, subject to reciprocal provisional application by the partner countries. The texts of the initialled agreements are attached to this Decision. Done at Brussels, 21 December 1992. For the CouncilThe PresidentD. HURD ANNEX 1. HONG KONG2. SINGAPORE3. MACAO4. INDONESIA5. PHILIPPINES6. COLOMBIA7. PERU8. CHINA9. ARGENTINA10. BANGLADESH11. BRAZIL12. KOREA13. GUATEMALA14. INDIA15. MALAYSIA16. MEXICO17. PAKISTAN18. SRI LANKA19. THAILAND20. URUGUAY21. VIETNAM22. BULGARIA23. ROMANIA24. HUNGARY25. POLAND26. CZECHOSLOVAKIA